             Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                                                                                           MAY 1 3 2021
                             EASTERN DISTRICT OF ARKANSAS
                                                                              JAMES W. McC~OF.M, CLERK
                                                                              By=--------,~Fiil=~=-
 ESTELLA L. MORRIS                                                                    PLAINT              EP CLERK




 v.                                          CASE NO:       'i :71 - &V- L/01, - TM
DENIS MCDONOUGH,
                                                      This case assigned to District Judge   Maotly
SECRET ARY OF VETERANS AFFAIRS,                                                 R..,..~~.~ ~ - - - - - -
                                                      and to Magistrate Judge ___
DEPARTMENT OF VERTANS AFFAIRS                                                       bEFENDANT


                                      COMPLAINT
                         AND DEMAND FOR JURY TRIAL ON ALL ISSUES


        Comes now the Plaintiff Estella Morris by and through her Attorney, Ben Honaker, and for

her Complaint states:

        1.       Plaintiff Dr. Estella Morris is a resident of Pulaski County, Arkansas.

       2.        Defendant is a resident of Pulaski County, Arkansas.

       3.       This case concerns Plaintiffs employment by Defendant which occurred in Pulaski

County, Arkansas.

       4.       This court has jurisdiction pursuant to 28 U.S.C. 1331, which provides district

courts with jurisdiction over civil actions arising under the United States Constitution or laws of

the United States.

       5.       This court has personal jurisdiction over the defendant corporation because the

defendant organization is resident of Pulaski County Arkansas.

       6.       Jurisdiction is proper in this matter as Plaintiff has exhausted all administrative

remedies through the U.S. Equal Employment Opportunity Commission, Memphis District Office

and been released to pursue a judicial remedy.



                                                  1
             Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 2 of 14




        7.       Venue is proper pursuant to 28 U.S.C. 1391(b) because the Plaintiffs employment

by defendant which is the subject of this complaint occurred in this district.


                                    FACTUAL BACKGROUND

        8.       Plaintiff Dr. Estella Morris is and was at all relevant times the Program Manager

for the VA Homeless Wellness Center at Central Arkansas Veterans Healthcare System.

        9.       Plaintiff Dr. Estella Morris is a veteran of the Army National Guard and Navy

Reserves.

        10.      Plaintiff Dr. Estella Morris is a disabled veteran.

        11.      Michael Ballard, Associate Chief of Staff for Mental health, and Dr. Catina

McClain Chief of Staff for Central Arkansas Veterans Healthcare System are the next two

individuals in Dr. Morris's direct chain of command.

        12.      In late 2012 Lisa Martone was placed into Dr. Morris program by Catina McClain

to oversee Dr. Morris's supervisory actions. Dr. Morris made inquiries into the reasoning for this

placement which were repeatedly obfuscated and ultimately answered with a vague indication that

there was concern Dr. Morris was going to mistreat or harm her staff.

       13.       There was at no time any incident in which Dr. Morris mistreated her staff or abused

her authority and the appointment of Lisa Martone as a supervisor over Dr. Morris due to these

unfounded concerns over her use of authority directly damaged Dr. Morris's professional

reputation and ability to effectively run her department.

       14.       In 2016 Dr. Morris applied for the GS-14 position of Chief of Social Work Service

within the VA.




                                                   2
            Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 3 of 14




        15.     The position of Chief of Social Work Service was advertised to all United States

Citizens, and, pursuant to Title 5 as it existed in 2016, a passover form was required in the event

of the non-selection of a qualified veteran.

        16.     Dr. Morris as a disabled veteran was entitled to 10 veteran preference points and

submitted her letter of preference at the time of her application.

        17.     Dr. Morris did not receive the position of Chief of Social Work Service and an

outside candidate was hired.

        18.     At no point was the passover form required by Title 5, explaining the reasons for

Dr. Morris's non-selection, ever created or filed by the VA.

        19.     Pursuant 5 U.S.C.A. section 3318, as a preference eligible Dr. Morris was entitled

to view reasons submitted by the appointing authority in support of her passover and the findings

of the office which she was denied due to the VA's failure to follow appropriate passover

procedure in violation of the law.

        20.     Dr. Morris received the following amounts for her salary at the VA for the relevant

years as a step 10 GS-13: in 2016 she was paid $109,781, in 2017 she was paid $111,560, in 2018

she was paid $113,428, in 2019 she was paid $115,313, in 2020 she paid $118,603, in 2021 she is

due to receive $119,787.

        21.     In 2016 Dr. Morris was a step 10 GS-13 being paid $109,781 and had she received

the GS-14 and transferred to the GS-14 pay scale she would have begun the position as a step 5

GS-14 being paid $113,091 annually.

       22.      As a GS-14 Dr. Morris would increase one step on the GS pay scale per year in the

position.




                                                 3
           Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 4 of 14




         23.    The expected step increases and corresponding pay rises for Dr. Morris in the GS-

14 position for the relevant years are as follows: Step 5 in 2016 making $113,091, a step 6 in 201 7

making $118,312, a step 7 in 2018 making $123,727, a step 8 in 2019 making $129,282, a step 9

in 2020 making $136,553, and a step 10 in 2021 making $141,548.


                                    FAILURE-TO PROMOTE


         24.    The Plaintiff hereby incorporates by reference and re-alleges all preceding

paragraphs as if fully set forth herein.

         25.    To Establish a prima facie case ofrace or sex discrimination for a failure-to promote

claim, under Title VII, a plaintiff must show that: ( 1) she is a member of a protected group, (2) she

was qualified and applied for a promotion to an available position, (3) she was rejected, and (4)

similarly situated employees, not part of the protected group, were promoted instead. Jackson v.

United Parcel Serv., Inc., 643 F.3d 1081 (8th Cir.2011).

         26.    Plaintiff is a member of a protected group as an African American woman.

         27.    Plaintiff was qualified for and applied for the available position of Chief of Social

Work Service.

         28.    Plaintiff was rejected for the position

         29.    The individual hired for the position was an outside hire, and not a veteran. Under

VA protocol and Title 5, a pass over form was required to be filed to approve the hire. No such

pass over form was ever filed. The individual hired was not a member of Plaintiffs protected

group.


                                  RACIAL DISCRIMINATION




                                                  4
          Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 5 of 14




        30.     The Plaintiff hereby incorporates by reference and re-alleges all preceding

paragraphs as if fully set forth herein.

        31.     The Plaintiff suffered an adverse employment action when she was appointed a

supervisor who had no role other to ensure Dr. Morris did not abuse her staff, a concern which was

entirely unfounded.

        32.     The appointment of Lisa Martone as Dr. Morris's supervisor directly undermined

Dr. Morris's authority within her department and indicated that those in her chain of command felt

that an African American woman could only be trusted to do her job under the close supervision

of a Caucasian.

        33.     The false and baseless implication that Dr. Morris would abuse her staff was

embarrassing and diminished her otherwise spotless professional reputation.

        34.     The adverse employment action suffered by Dr. Morris was because of her race


                               HOSTILE WORK ENVIORNMENT


        35.     The Plaintiff hereby incorporates by reference and re-alleges all preceding

paragraphs as if fully set forth herein.

       36.     Dr. Morris was subjected to a hostile work environment by the Department of

Veteran's Affairs.

       37.     Dr. Morris is a member of a protected group as an African American woman.

       38.     Dr. Morris was subject to unwelcome harassment in the form of the appointment of

a supervisor in her department and unfounded allegations that she abused her staff.

       39.     Other program managers who were not African American did not suffer similar

oversight and investigation.




                                                5
            Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 6 of 14




        40.     The appointment of this supervisor and false allegations of improper conduct by

Dr. Morris impeded her work, undermined her authority, and served as a professional

embarrassment.

        41.     This harassment was perpetrated, rather than prevented, by those in Dr. Morris's

chain of command.

                                PROCEDURAL REQUIREMENT

        42.     The Plaintiff hereby incorporates by reference and re-alleges all preceding

paragraphs as if fully set forth herein.

        43.     On March 4, 2021, the Defendant issued its Final Order, advising that the Plaintiff

has 90 days to file a civil action in federal court. See the Final order attached as Exhibit "l ".

        44.     This lawsuit is being filed within 90 days of the Plaintiff receiving the Final Order.


                                            DAMAGES

       45.      The Plaintiff hereby incorporates by reference and re-alleges all preceding

paragraphs as if fully set forth herein.

       46.      As a direct and proximate result of the discriminatory treatment the Plaintiff has

been subjected to, and the Defendant's failure to follow the law in passing over the Plaintiff for

hire, she has sustained injuries and damages, which injuries and damages consist of, but are not

limited to, the following:

       a.       Past loss of income which should be awarded as back pay in the amount of

       $60,402.16.

       b.       Emotional harm suffered, including mental anguish, inconvenience, loss of

               enjoyment of life, humiliation, and other psychological damages, with physical

               manifestations, in an amount to be proven at trial.

                                                  6
             Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 7 of 14




        c.       Compensatory, general, special, incidental, and consequential damages caused by

                 the Defendants' conduct.

        d.       Punitive damages in an amount necessary and sufficient to deter the Defendant, as

                 well as others similarly situate, and to punish Defendants for their willful, wanton,

                 reckless, and/or egregious conduct.

        e.       Future value of any lost earnings, lost wages, or working time lost.

        f.       The Plaintiffs costs.

        g.       A reasonable attorney's fee as allowed by law.

        h.       Other damages as may be more particularly described during the course of the

                 litigation.

        1.       Any and all other just and proper relief to which the Plaintiff may be entitled.


                                           JURY DEMAND

        47.      The Plaintiff respectfully demands a trial by Jury on all issues triable of right to a

Jury.

        48.      The Plaintiff reserves the right to plead further in this matter.


                                      REQUEST FOR RELIEF


                 WHEREFORE, for the unlawful employment practices described above, the

Plaintiff respectfully prays for judgment to be entered against the Defendant in an amount

necessary to compensate the Plaintiff for all of the damages alleged herein, that she be granted her

costs and attorney's fees as allowed by law, and that she be granted any and all other equitable and

legal relief that is just and proper under the law.

                                                          Respectfully Submitted,



                                                      7
Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 8 of 14




                                 Dr. Estella Morris


                                 Prepared By: /s/ Ben Honaker Cf2 / ~
                                 Ben Honaker                   /   -
                                 Attorney at Law
                                 Arkansas Bar No. 2017108
                                 124 W Capitol, Suite 1900
                                 Little Rock, AR 72201
                                 Telephone: 501.247.6975
                                 Email: ben@benhonakerlaw.com




                             8
        Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 9 of 14




                  DEPARTMENT OF VETERANS AFFAIRS
    OFFICE OF EMPLOYMENT DISCRIMINATION COMPLAINT ADJUDICATION
                       WASHINGTON, D.C. 20420



Estella Morris,                                  )
                                                 )
                        Complainant,             )
                                                 )
                        V.                       )   VA Case No. 2003-0598-2017100590
                                                 )
Secretary,                                       )   EEOC Case No. 490-2017-00191X
Department of Veterans Affairs,                  )
                                                 )
_ _ _ _ _ ____,,;A...,giil.e_n_c-'-y..., _ _ _ _ )


                                           FINAL ORDER


It is the final action of this Department in the above-referenced matter to accept and fully
implement the attached decision of the EEOC administrative judge.

If dissatisfied with this final action, the Complainant may appeal or file a civil action as set
forth below.


                                        RIGHT OF APPEAL

The Complainant may appeal this final action within 30 days of receipt to the following:
Equal Employment Opportunity Commission, Office of Federal Operations (OFO),
P.O. Box 77960, Washington, DC 20013. If an appeal is filed, EEOC Form 573 should
be used. A copy of EEOC Form 573 is attached. Due to COVID-19 related restrictions,
OFO currently does not have access to mail. If desired, the Complainant should
file an electronic appeal at https://publicportal.eeoc.gov/Portal/Login .aspx.

A copy of the appeal to the EEOC must also be sent to the VA Office of General Counsel
at the following address: Department of Veterans Affairs, Office of General Counsel
(024), 810 Vermont Avenue, NW, Washington, DC 20420.

Statements or briefs in support of the appeal must be submitted to the EEOC within
30 calendar days of the filing of the appeal. A copy of any such statement or brief,
including any statements made on EEOC's "Appellant Docketing Statement," must also
be sent to the VA's Office of General Counsel at the above address.


                                                                                           EXHIBIT

                                                                                     I -1--
       Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 10 of 14




If an appeal is filed with the EEOC, the appeal, and any subsequently filed statement or
brief, must contain a statement certifying the date and method by which copies of these
documents were served on the VA's Office of General Counsel.

If the Complainant files an appeal with the Commission beyond the above-noted time
limit, the Complainant should provide the Commission with an explanation as to why the
appeal should be accepted despite its untimeliness. If the Complainant cannot explain
why timeliness should be excused, the Commission may dismiss the appeal as untimely.


                             RIGHT TO FILE A CIVIL ACTION

The Complainant also has the right to file a civil action in an appropriate United States
District Court. The Complainant may file a civil action:

       within 90 days of receipt of this final action if no appeal to EEOC has been filed; or

       within 90 days after receipt of the EEOC's final decision on appeal; or

       after 180 days from the date of filing an appeal with the EEOC if there has been
       no final decision by the Commission.

The Complainant must name the official head of the Department of Veterans Affairs,
Denis McDonough, as the defendant. The Complainant may not name just the
Department. The Complainant must also state the official title of the Department head,
which is the Secretary of Veterans Affairs. Failure to provide the name or official title
of the head of the Department may result in dismissal of the case. Please consult your
District Court's website for procedures to file a civil action and any COVID-19
related changes in procedures.

If the Complainant decides to file a civil action under Title VII (discrimination due to race,
color, religion, sex, national origin, or reprisal) or under the Rehabilitation Act of 1973, as
amended, (discrimination due to disability), and if the Complainant does not have or
cannot afford the services of an attorney, the Complainant may request that the Court
appoint an attorney to represent the Complainant and that the Court permit the
Complainant to file the action without payment of fees, costs, or other security.




                                              2
      Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 11 of 14




The grant or denial of the request is within the sole discretion of the Court. Filing a
request for an attorney does not extend the time in which to file a civil action. Both the
request and the civil action MUST BE FILED WITHIN NINETY (90) CALENDAR DAYS of
the date that Complainant receives the final action from the Department or the
Commission.

Maxanne R Witkin                          Digitally signed by Maxanne R
                                          Witkin 130554
 130554                                   Date: 2021.03.04 09:50:00-05'00'

MAXANNE R. WITKIN                                                   Date
Director, Office of
Employment Discrimination
Complaint Adjudication

Attachment: EEOC Form 573




                                           3
      Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 12 of 14




                  DEPARTMENT OF VETERANS AFFAIRS
    OFFICE OF EMPLOYMENT DISCRIMINATION COMPLAINT ADJUDICATION
                       WASHINGTON, D.C. 20420



                              CERTIFICATION OF SERVICE


Complainant's Name:                 Estella Morris
Agency Case No.:                    2003-0598-2017100590
EEOC Case No.:                      490-2017-00191 X

        I certify that on this date, the foregoing Final Order was sent via electronic mail to
the individuals and parties shown below. For timeliness purposes, it shall be presumed
that the parties received the foregoing Final Order within five (5) calendar days after the
date it was sent via electronic mail.


Complainant:

Estella Morris

estella.morris@va.gov


Complainant's Representatives:

Pamela Abrams

pabrams 12@gmail.com

Ben Honaker

ben@benhonakerlaw.com


EEO Manager:

Deidra Henry

deidra.henry@va.gov
      Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 13 of 14




ORMDI Field Office:

Office of Resolution Management, Diversity, and Inclusion (08N)

ORMContinentalDistrictFrontOffice@va.gov


VA Regional Counsel's Office:

Alyssa Silberman

alyssa.silberman@va.gov


      Marcella E                              Digitally signed by Marcella E
                                              Callender942514
      Callender942514                         Date: 2021.03.04 09:19:11 -05'00'

             ( Signature of Dispatcher)                           (Date of Dispatch)
        Case 4:21-cv-00406-JM Document 1 Filed 05/13/21 Page 14 of 14




                    DEPARTMENT OF VETERANS AFFAIRS
      OFFICE OF EMPLOYMENT DISCRIMINATION COMPLAINT ADJUDICATION
                         WASHINGTON, D.C. 20420



                                TRANSMITTAL OF FINAL ORDER


TO:            The Parties
               Representatives of the Parties
               ORMDI Field Office

SUBJ:          Final Order

               Complainant's Name:              Estella Morris
               Agency Case No.:                 2003-0598-2017100590
               EEOC Case No.:                   490-2017-00191 X


Enclosed is the Department's Final Order concerning the above-referenced complaint of
employment discrimination.

The Final Order includes a statement explaining the complainant's right of appeal and
right to file a civil action.

The transmittal to the complainant and, if applicable, the complainant's representative,
includes EEOC Form 573 (MSPB Form 185, if the subject complaint is a "mixed case")
for use should the complainant wish to appeal the enclosed Final Order.

If the complainant requested a hearing before an EEOC administrative judge, the
transmittal to the ORMDI field office also encloses the hearing record, including the EEOC
administrative judge's decision, and/or other miscellaneous correspondence/documents
provided to this office by the judge.

Maxanne Digitally signed
         byMaxanneR
R Witkin Witkin 130554
             Date: 2021.03.04
130554       09:49:35-05'00'

Maxanne R. Witkin
Director

Enclosures
